Title: To Thomas Jefferson from Levi Lincoln, 17 April 1804
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Dear Sir
            Washington April 17—1804—
          
          By the inclosed, from Mr Russel you will perceive the situation in which he places himself—I have written him no answer. Nothing of importance has ocurred in the city since you left it—The maritime court have closed their enquiries into the conduct of Commodore Morris. The result altho but on a part of his conduct, from a deficiency in the evidence, will undoubtedly prove useful to Govt.—The issue of the elections in NH is not known here, excepting that the change has been very great, in favor of the republicans—The returns from Massachusetts so far as they have reached us, convince me that union & effort among the leading republicans, would soon revolutionize that State—But they act either without concert, or, with it, against each other. The struggle in NY. is violent in the extreme. Nothing can exceed its heat & outrage on paper—The election over, it is to be hoped they will return to moderation & decency—I have but little doubt of Lewis’s election, yet many Gent here beleive in Burr’s success, & such is the cast of many of the letters recd at this place—My confidence is in the people, for I am losing it in some of their leaders—
          I am Sir with the highest consideration of esteem & respect yours
          
            Levi Lincoln
          
        